Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to 4/2/2021.  Claims 16-21 are cancelled. Claims 1-15 and 22-26 are pending and examined.

Claim Objections
Claims, 1, 6, 7, 8, 11, 14 and 22 are objected to for minor informalities. Appropriate corrective action is required.
Claim 1 “inflow of atmosphere particles”, “the thruster”, “allowing inflowing atmosphere particles”, “the channels” is/are believed to be in error for “an inflow of atmosphere particles”, “the atmosphere-breathing electric thruster”, “allowing the inflow of atmosphere particles”, “the multiple channels”.
Claim 6 “in function” is/are believed to be in error for “as a function”.
Claim 7 “at least a part of the channels” is/are believed to be in error for. “at least the part of the multiple channels”.
Claim 8 “for receiving the atmosphere particles” is/are believed to be in error for “for receiving the inflow of atmosphere particles”.
Claim 11 “an inlet for inflow of air”, an outlet “for coupling to the thruster for fueling collected air to the thruster” is/are believed to be in error for “an inlet for an inflow of air”, an outlet “for coupling to the atmosphere-breathing electric thruster for fueling the inflow of air to the thruster”.
Claim 14 “subsequent sections in axial direction” is/are believed to be in error for “subsequent sections in an axial direction”.
Claim 22 “ionizing the collected atmosphere particles” is/are believed to be in error for “ionizing the inflow of atmosphere particles”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 22 and 23 recite “electric means” but no sufficient structure is recited in the claim to entirely perform the recited function.  As such, “electric means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 22 and 23, the claim limitation “electric means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the only disclosure in the written specification to include the term means is “particles as a preparation for subsequent acceleration by various means, such as electrothermal, electrostatic or electromagnetic, to produce thrust” which discloses no structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 11-15, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe 2009/0288385
Regarding claim 1, Metcalfe teaches an atmosphere-breathing electric intake (Fig. 5E), comprising: an inlet (the inlet for 3) for inflow of atmosphere particles (1); an outlet (the outlet of 4); a collector (the honeycomb electrode portions of 3 and 4) arranged between the inlet and the outlet (see Fig. 5E) comprising multiple channels (the passages through the honeycomb electrodes) for allowing inflowing atmosphere particles to pass through the channels towards the outlet (see Fig. 5E), the channels defining an inlet area (the area of each channel inlet) and a length (the separation between the inlet and the outlet); 
Metcalfe as discussed above does not teach wherein a position of at least part of the channels is adjustable to alter at least one of the inlet area and the length.
Metcalfe (Fig. 9B) teaches wherein a position of at least part of the channels is
adjustable to alter at least one of the inlet area and the length (the length) ([0135]
The drawings of FIG. 9 all deal with variable geometry structures of the charged particle jet engine. They all come about based on two principles of the charged particle jet engine; for a given thrust, the thrust energy decreases as mass flowing between the electrodes increases so increasing the area of the medium inlet results in greater mass flow and lower thrust energy and increasing the spacing between electrodes results in more collisions per charged particle so fewer charged particles are required.
FIG. 9B shows a telescoping enclosure using rigid sections (13))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Metcalfe with the telescoping electrode supports (13) of the embodiment of Fig. 9B to facilitate reduction in the charged particles required.
Metcalfe as discussed above does not teach the atmosphere-breathing electric intake as an intake for an atmosphere-breathing electric thruster wherein the wherein the outlet is for coupling to the thruster for fueling collected atmosphere particles to the thruster
Metcalfe teaches the atmosphere-breathing electric intake as an intake for an atmosphere-breathing electric thruster wherein the wherein the outlet is for coupling to the thruster for fueling collected atmosphere particles to the thruster (Metcalfe teaches placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine, the upstream engine has been construed as the  atmosphere-breathing electric intake and the downstream tandem engine has been construed as the thruster see [0097] …Placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine will increase thrust, energy use, and weight linearly with the number of stages while the input area will remain constant….)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Metcalfe with the tandem engine configuration taught at [0097] to enable increased thrust.
Regarding claim 2, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein the multiple channels are arranged as a grid of channels having walls extending over the length of the collector (the housing 7 comprises the radially walls of the radially outer channels which as shown in Fig. 5E extend over the length of the collector).
Regarding claim 3, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein at least a part of the walls of the channels is adjustable by rotation and/or translation (7 is adjustable by translation).
Regarding claim 4, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above does not teach wherein the collector can be cone-shaped tapering towards the outlet.
Metcalfe in the embodiment of Fig. 3I teaches wherein the collector (the portion of the collector now comprising 9a) can be cone-shaped tapering towards the outlet (see Fig. 3I).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Metcalfe with the scoops 9 and 9a of Fig. 3I to facilitate operation where the electrodes are stationary with respect to the medium and where the purpose of the charged particle jet is to provide static thrust with no relative motion with respect to the medium ([0120] FIG. 3H shows the use of medium inlets (11) around the circumference of the housing used to bring more of the medium into the region between the electrodes. This is especially useful in applications where the electrodes are stationary with respect to the medium and where the purpose of the charged particle jet is to provide static thrust with no relative motion with respect to the medium. FIG. 3I shows an additional scoop or funnel (9 a) designed to pressurize the air entering the peripheral air inlets. Flapper doors over the inlets can be made to close when the pressure inside the jet is greater than the pressure outside).
Regarding claim 6, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein the at least part of the channels is adjustable in function of environmental parameters and/or operation parameters (see [0135] supra, the length of the channels (the portion comprising housing 7) can be increased to reduce the charged particles required).
Regarding claim 8, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above does not teach a thermalization chamber for receiving the atmosphere particles collected by the collector.
Metcalfe Fig. 3G teaches wherein the thruster comprises a thermalization chamber (7 of the thruster 3G, the neutral particles collide with the reverse tapered walls which has been construed as reading on thermalization [0119] … FIG. 3G show a reverse taper where the pressure decreases from front to back over what it would be if the cross section were not tapered. The tapered walls also convert the perpendicular energy flow of the neutral atoms and molecules into axial thrust through collisions with the housing (7)).) for receiving the atmosphere particles collected by the collector (the thruster including the housing of the thruster 7 is downstream of the collector)
Regarding claim 9, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein in the thermalization chamber a conical deflection surface is provided tapering towards the inlet (see Fig 3G).
Regarding claim 10, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches an interface wall (7) arranged at the outlet of the intake system (see Fig. 5E) for connection to the thruster (7 is capable of connection to the thruster).
Regarding claim 11, per the rejection of claim 4, supra, Metcalfe teaches the limitations of claim 11, where air has been construed as the atmospheric particles taught by Metcalfe in the rejection of claim 4.
Regarding claim 12, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein at least part of the channels (the walls 7 and 3 and 4) is adjustable in rotation and/or translation (in translation).
Regarding claim 13, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above does not wherein at the outlet a conical deflection surface is provided tapering towards the inlet.
Metcalfe Fig. 3G teaches wherein the thruster comprises a conical deflection surface (7 of the thruster 3G, the neutral particles collide with the reverse tapered walls which has been construed as reading on thermalization [0119] … FIG. 3G show a reverse taper where the pressure decreases from front to back over what it would be if the cross section were not tapered. The tapered walls also convert the perpendicular energy flow of the neutral atoms and molecules into axial thrust through collisions with the housing (7)).) is provided tapering towards the inlet (see Fig 3G).  The conical deflection surface being adjacent to and downstream of the outlet has been construed as reading on “at the outlet”.
Regarding claim 14, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein the collector comprises subsequent sections (the remaining channels through 4) in axial direction of the collector see (Fig. 5E).
Regarding claim 15, Metcalfe teaches the invention as discussed above.
Metcalfe as discussed above also teaches wherein at least one section is movable with respect to another section in rotation and/or translation (the remaining channels through 4 are movable wrt another section (3) in translation).
Regarding claim 22, per the rejection of claim 1 supra, Metcalfe teaches the structural limitation of claim 22.  The Metcalf further teaches the space within 7 for the thruster as an ionization chamber (see [0014] …The high voltage (8) applied between the two electrodes (3,4) both ionizes and accelerates the ions.) for ionizing the collected atmosphere particles as a preparation for subsequent acceleration by electric means (3 and 4 of the thruster section, see [0014] supra).
Regarding claim 23, per the rejection of claim 1 supra, Metcalfe teaches the structural limitation of claim 23.  The Metcalf further teaches the space within 7 for the thruster as an ionization chamber (see [0014] …The high voltage (8) applied between the two electrodes (3,4) both ionizes and accelerates the ions.) for ionizing the collected atmosphere particles as a preparation for subsequent acceleration by electric means (3 and 4 of the thruster section, see [0014] supra).
Regarding claim 25, per the rejection of claim 22 supra, Metcalfe teaches the atmosphere breathing electric thruster of claim 22.
Metcalfe as discussed above does not teach a spacecraft (the system shown in 21b) comprising the atmosphere breathing electric thruster of claim 22. 
Metcalfe teaches a spacecraft (the system shown in 21b) having an air breathing intake (3A) and (4A) ([0207] In near earth orbits, the medium through which the vehicle passes still contains a small particle density. The mechanism shown in FIG. 21B can be used to concentrate 35 these particles to increase thrust efficiency. This approach can also be used in the atmosphere to increase the density of the air entering the jet. While in theory, the size of the rings can simply be increased to compensate for the thin air density, eventually weight and strength become limiting factors in the size of the rings. In addition, using the same electric field strength for different medium densities is not very efficient. In FIG. 21B, the large pair of rings (3A) and (4A) form a charged particle jet engine. These rings are lightweight flexible structures that can be contained inside the actual vehicle and deployed when needed for added efficiency. These large rings when deployed are attached to the vehicle using long flexible wires (73) that also pass power to these rings. These “collection” rings are only required to supply the small thrust necessary to keep these rings ahead of the vehicle and to keep the flexible wires (73) taut. The ions that are used to supply this thrust are used to direct as much of the medium as possible to the input (3B) of the main charged particle jet (3B) and (4B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Metcalfe so as to combine the thruster of claim 22 with the intake (3A) and (4A) so as to provide with a tandem engine with an intake suitable for space usage facilitate usage in space and to [0097] to enable increased thrust (Metcalfe teaches placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine, the upstream engine has been construed as the  atmosphere-breathing electric intake and the downstream tandem engine has been construed as the thruster see [0097] …Placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine will increase thrust, energy use, and weight linearly with the number of stages while the input area will remain constant….).
Regarding claim 26, per the rejection of claim 23 supra, Metcalfe teaches the atmosphere breathing electric thruster of claim 23.
Metcalfe as discussed above does not teach a spacecraft (the system shown in 21b) comprising the atmosphere breathing electric thruster of claim 23. 
Metcalfe teaches a spacecraft (the system shown in 21b) having an air breathing intake (3A) and (4A) ([0207] In near earth orbits, the medium through which the vehicle passes still contains a small particle density. The mechanism shown in FIG. 21B can be used to concentrate 35 these particles to increase thrust efficiency. This approach can also be used in the atmosphere to increase the density of the air entering the jet. While in theory, the size of the rings can simply be increased to compensate for the thin air density, eventually weight and strength become limiting factors in the size of the rings. In addition, using the same electric field strength for different medium densities is not very efficient. In FIG. 21B, the large pair of rings (3A) and (4A) form a charged particle jet engine. These rings are lightweight flexible structures that can be contained inside the actual vehicle and deployed when needed for added efficiency. These large rings when deployed are attached to the vehicle using long flexible wires (73) that also pass power to these rings. These “collection” rings are only required to supply the small thrust necessary to keep these rings ahead of the vehicle and to keep the flexible wires (73) taut. The ions that are used to supply this thrust are used to direct as much of the medium as possible to the input (3B) of the main charged particle jet (3B) and (4B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Metcalfe so as to combine the thruster of claim 22 with the intake (3A) and (4A) so as to provide with a tandem engine with an intake suitable for space usage facilitate usage in space and to [0097] to enable increased thrust (Metcalfe teaches placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine, the upstream engine has been construed as the  atmosphere-breathing electric intake and the downstream tandem engine has been construed as the thruster see [0097] …Placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine will increase thrust, energy use, and weight linearly with the number of stages while the input area will remain constant….).
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Berl 2015/0240794
Regarding claim 5, Metcalfe teaches the invention as discussed above.
Metcalfe does not teach wherein an angle of at least one wall (the wall formed by the 66) forming the cone-shape with respect to an axial direction of the intake system (the axial direction of the cone shape), is adjustable.
Berl teaches a conical intake (34) for an ion thruster wherein an angle (the angle of each 66) of at least one wall forming the cone-shape with respect to an axial direction of the intake system (the axial direction of the cone shape), is adjustable (see Fig. 2 and 3) (see [0048] According to one embodiment of the invention, an ion thruster has a discharge chamber with a changeable form, for enhancing ionization and acceleration of ions. Discharge chamber 34 is made from a plurality of conductive beams 66, all of which are coupled longitudinally to form a barrel-shaped chamber. The resulting structure of the barrel-like shape can be changed by opening or closing metallic beams 66 with an automated mechanism for choosing the desired angles for the barrel walls. By affecting the motion of the conductive metallic beams forming the barrel-like shape of discharge chamber 34, the respected shape of discharge chamber 34 is made changeable in accordance with the dynamic angles of conductive beams 66 as they are opened or closed, to allow for the preferred shape of discharge chamber 34 at a given state of operation for increasing the thrust of the produced propagated ion beam, by optimizing the ionization efficiency of the propellant gas and creating a powerful electromagnetic field and see [0049] By determining the angles of metallic beams 66 to form the shape of chamber 34, the resultant electromagnetic field can be decided and changed while changing the shape of the barrel-like structure of discharge chamber 34. In this way, a control mechanism may be utilized to change the shape of chamber 34 according to the energetic stage and power load of ion thruster 10.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scoops of Metcalfe with Berl’s teachings on adjustable cone shaped intakes formed from metallic beams to facilitate the introduction of radial and/or angular electric field components to maximize efficiency and thrust (see Metcalfe Fig. 5F and [0124] The introduction of radial and/or angular electric field components will result in non-uniform radial and/or angular charge densities. To maximize efficiency and thrust, the neutral medium density should track these changes. In FIG. 5F, the radial electric field will tend to concentrate the charged particles near the center axis. The tapered enclosure shown in FIG. 5F can be used to help concentrate the neutral molecules toward the center axis).
Regarding claim 7, Metcalfe teaches the invention as discussed above.
Metcalfe is silent as to a control unit for controlling the position of at least a part of the channels.
Berl teaches to a control unit (40 and 42) for controlling the position a variable geometry component (66) of an ion thruster ([0073] Hydraulic controller 40 is coupled with pistons 42 to change the position of conductive beams 66. By changing the position of conductive beams 66, conic angle 46 of outflow opening 24 is controlled).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scoops of Metcalfe with Berl’s teachings on control units to facilitate control of the position of at least a part of the channels.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe in view of Berl and Frisman 2019/0390691
Regarding claim 24, per the rejection of claim 1, Metcalfe teaches a method for collecting atmosphere particles using the intake system of claim 1 (this is the ordinary and normal operation of the apparatus taught in claim 1). As such, 
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Per the rejection of claim 7 supra, Berl teaches instructing control elements (see [0073] supra), such as a motor (42), to adjust the adjustable parts
Metcalfe in view of Berl as discussed above does not teach determining an operating point or operating window; receiving sensed data from sensing elements, such as a motion sensor, an attitude sensor, an atmospheric sensor, a fluid sensor, a temperature sensor calculating any deviation from the set operating point or operating window; determining any adjustments required for the adjustable parts of the collector.
Look for simple feedback sensor for position (motion sensor) of the hydraulic actuator, the operating point is the position of the piston, the remainder is the normal operation of a feedback position control system.
Frisman teaches determining an operating point (setpoint [0078] …In the measured feedback mode, the positioner or controller 2 may use the measured position feedback hmeas for the control, for example as illustrated in FIG. 2B. The mode selection unit 24… will select or connect the measured position signal hmeas at the first input to be the position signal h for the control unit 21. In the measured feedback mode, the control unit 21 may control the actuator or valve position according to a predetermined feedback control method based on the feedback measured position hmeas and the desired target position, setpoint, hsp. For example, the control unit 21 may determine a difference or error between the setpoint and the position h measured by the position sensor 12. Based on the error or difference the control unit 21 may then change the actuator pressure to correct the position so that error is reduced to zero.); receiving sensed data from sensing elements, such as a motion sensor (12 changes in position are relative motion, as such a position sensor is a type of motion sensor), an attitude sensor, an atmospheric sensor, a fluid sensor, a temperature sensor calculating any deviation from the set operating point (difference or error); determining any adjustments (changes in actuator pressure) required for the adjustable parts (elements actuated by the actuator) (see also [0052] The positioner 2 may be provided with valve or actuator position h measured by a position sensor 12 attached to the actuator 3 and/or the valve 1. The position sensor 12 may be provided to measure the position of the actuator or valve and to feed a position signal h representing the actual valve or actuator position back to the positioner 2. For example, the sensor 12 may be arranged to measure the rotation or linear movement of the shaft 14 of an actuator 3…the positioner 2 may receive the signal representing the measured actuator/valve position hmeas over a wired or wireless connection 11.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Metcalfe in view of Berl with Frisman’s teachings on hydraulic actuator control facilitate control of adjustments required for the adjustable parts of the collector such that any errors trend to zero.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741